Citation Nr: 1645764	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine strain.

3.  Entitlement to an initial rating in excess of 50 percent for bipolar disorder.

4.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2007 to September 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.  Thereafter, jurisdiction was transferred to the RO in Buffalo, New York.

Under Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), a TDIU claim is part and parcel of pending claims for higher evaluations for individual service-connected disabilities.  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran asserts that he is no longer able to maintain substantially gainful employment due to his service-connected bipolar disorder.  See January 2013 Statement in Support of Claim.  As such, the Board finds that the issue of entitlement to a TDIU has been raised and must be considered on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2011 rating decision, the RO referenced VA treatment records from the Denver VA Medical Center (VAMC).  However, medical records from the Denver VAMC have not been associated with the claims file.  It is not clear whether or not these records pertain to one or more of the disabilities addressed on appeal.  On remand, outstanding VA treatment records must be obtained.  

In a private medical record received in November 2012, it was noted that the Veteran's bipolar disorder was treated by a private health care provider.  However, private treatment records for the appellant's psychiatric disability have not been retrieved.  On remand, private treatment records for the Veteran's psychiatric disability must be obtained.

The Board observes that the Veteran was provided VA examinations in August 2011 and September 2012 for his lumbar spine disability.  While range of motion testing results were provided, there is no indication that active and passive range of motion testing was conducted.  See 38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the examinations are insufficient to determine the Veteran's lumbar spine claim.  On remand, an additional examination must be provided. 

Additionally, the issue of entitlement to a TDIU is inextricably intertwined with the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Provide all required 38 C.F.R. § 3.159(b) notice in regard to the TDIU claim.

2.  Obtain outstanding treatment records for the Veteran's bipolar disorder, lumbar spine disability, and tinnitus.  Specifically, records from the VA medical center in Denver must be obtained.  If these records are unavailable, this must be documented in the claims file.

3.  Ask the Veteran to identify any private medical treatment for his bipolar disorder and to furnish appropriate authorization for the release of these medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his lumbar spine disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss- if so; he or she should estimate the degrees of lost motion during such flare-ups.  All opinions must be supported by a detailed rationale in a typewritten report.

5.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

